Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BI-DIRECTIONAL SWITCHABLE COOLING FLOW FOR TRACTION BATTERY

Examiner: Adam Arciero	SN: 16/710,001	Art Unit: 1727          May 7, 2022

DETAILED ACTION
Applicant's response filed on February 02, 2022 has been received. Claims 1-14 and 21-22 are currently pending. Claims 15-20 have been canceled. Claims 21-22 are newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Lee and Fleming on claims 1-6 and 9-12 are withdrawn because Applicant’s arguments are persuasive.

Claims 1-6, 9-12 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0130076 A1) in view of Fleming (US 2017/0214099 A1) and O’Donnell et al. (US 2013/0298583 A1).
As to Claims 1-2, 4, 6 and 22, Lee et al. discloses an apparatus, comprising: a battery pack 100 having a coolant inlet and a coolant outlet (shown in reproduced Fig. 1 below); a coolant source connected to cool the battery pack via lines 210,230; a proportional valve 250 in communication with the coolant inlet and outlet via lines 230,240 and in communication with the coolant source; and a battery control module 260 fully configured to control the direction of coolant flow via the valve based on a temperature of the battery module (Abstract and Fig. 1). Lee et al. does not specifically disclose wherein the controlling of the cooling of the battery is performed based on the temperature of the inlet and outlet of the battery or bypassing the coolant source wherein the coolant outlet is directly connected to the coolant inlet via a proportional valve.

    PNG
    media_image1.png
    430
    517
    media_image1.png
    Greyscale

However, Fleming et al. teaches of a temperature management system for a battery pack that comprises inlet and outlet temperature sensors for the battery pack, wherein a controller controls the temperature of the battery pack based on the temperature at the inlet and outlet of the battery pack (paragraph [0064]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lee to comprise an inlet and outlet temperature sensor for the battery pack because Fleming et al. teaches that the temperature of the battery pack can be managed to improve efficiency, capacity and life (paragraph [0044]). The controller of modified Lee is intrinsically configured to perform the claimed functions given that the structure of the apparatus of the prior art and the claimed invention are the same. See MPEP 2112 and 2114.
In addition, O’Donnell teaches of a battery cooling system, comprising: a battery 323 having a coolant inlet and outlet; a coolant source 315; and a proportional valve 333 configured to connect the coolant inlet and outlet to bypass the coolant source (via first and second ports) (Fig. 3 and paragraphs [0022 and 0025]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the cooling system of modified Lee to comprise a proportional valve configured to connect the coolant inlet and the coolant outlet so as to bypass the coolant source, because O’Donnell teaches that the coolant side heat rejection to the refrigerant system is controlled and allows a fixed coolant temperature to be maintained in response to current thermal load conditions (paragraph [0025]).
As to Claim 3, Lee does not specifically disclose wherein the coolant source comprises a cooling loop having a radiator.
However, Fleming teaches wherein a cooling source comprises a cooling loop having a radiator 64 (Fig. 3 and paragraph [0047]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lee to comprise the claimed cooling loop and radiator because Fleming et al. teaches that the temperature of the battery pack can be managed to improve efficiency, capacity and life (paragraph [0044]).
As to Claim 5, Lee does not specifically disclose the claimed pump.
However, Fleming teaches of a pump 71 that has a pump inlet connected to the coolant outlet 87 and the pump outlet is connected to the coolant inlet 85 (Fig. 3). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lee to include the claimed pump configuration because Fleming teaches that the temperature of the battery pack can be managed to improve efficiency, capacity and life (paragraph [0044]). In addition, the apparatus of modified Lee is intrinsically configured to perform the claimed functions given that the structure of the apparatus of the prior art and the claimed invention are the same. See MPEP 2112.
As to Claims 9-11 and 21, Lee et al. discloses an apparatus, comprising: a battery pack 100 having a coolant inlet and a coolant outlet (shown in reproduced Fig. 1 above); a coolant source connected to cool the battery pack via lines 210,230; a proportional valve 250 in communication with the coolant inlet and outlet via lines 230,240 and in communication with the coolant source; and a battery control module 260 fully configured to control the direction of coolant flow via the valve based on a temperature of the battery module (Abstract and Fig. 1). Lee et al. does not specifically disclose wherein the controlling of the cooling of the battery is performed based on the temperature of the inlet and outlet of the battery or bypassing the coolant source wherein the coolant outlet is directly connected to the coolant inlet via a proportional valve.
However, Fleming et al. teaches of a temperature management system for a battery pack that comprises inlet and outlet temperature sensors for the battery pack, wherein a controller controls the temperature of the battery pack based on the temperature at the inlet and outlet of the battery pack (paragraph [0064]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lee to comprise an inlet and outlet temperature sensor for the battery pack because Fleming et al. teaches that the temperature of the battery pack can be managed to improve efficiency, capacity and life (paragraph [0044]). The controller of modified Lee is intrinsically configured to perform the claimed functions given that the structure of the apparatus of the prior art and the claimed invention are the same. See MPEP 2112 and 2114.
In addition, O’Donnell teaches of a battery cooling system, comprising: a battery 323 having a coolant inlet and outlet; a coolant source 315; and a proportional valve 333 configured to connect the coolant inlet and outlet to bypass the coolant source (via first and second ports) (Fig. 3 and paragraphs [0022 and 0025]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the cooling system of modified Lee to comprise a proportional valve configured to connect the coolant inlet and the coolant outlet so as to bypass the coolant source, because O’Donnell teaches that the coolant side heat rejection to the refrigerant system is controlled and allows a fixed coolant temperature to be maintained in response to current thermal load conditions (paragraph [0025]).
As to Claim 12, Lee does not specifically disclose the claimed pump.
However, Fleming teaches of a pump 71 that has a pump inlet connected to the coolant outlet 87 and the pump outlet is connected to the coolant inlet 85 (Fig. 3). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lee to include the claimed pump configuration because Fleming teaches that the temperature of the battery pack can be managed to improve efficiency, capacity and life (paragraph [0044]). In addition, the apparatus of modified Lee is intrinsically configured to perform the claimed functions given that the structure of the apparatus of the prior art and the claimed invention are the same. See MPEP 2112.

Allowable Subject Matter
Claims 7-8 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Lee and Fleming, do not specifically disclose, teach, or fairly suggest the claimed proportional valve that comprises the at least first through fifth ports and their fluid communications as claimed.

Response to Arguments
Applicant’s arguments, see Remarks, filed February 02, 2022, with respect to the rejection(s) of claim(s) 1 and 9 under 35 USC 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection has been made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727